DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 08 Mar 2021 have been entered.

Response to Arguments
Applicant’s arguments, see Remarks page 9 line 20-23, filed 08 Mar 2021, with respect to the indefinite rejections have been fully considered and are persuasive.  The rejections of 23 Dec 2020 have been withdrawn. 
Applicant’s arguments, see Remarks page 10 line 11, filed 08 Mar 2021, with respect to claims 1-3, 5-9, 11, 13, 15-17 and 19 have been fully considered and are persuasive.  The rejection of 23 Dec 2020 have been withdrawn. 

Allowable Subject Matter
Claim(s) 1-3, 5-9, 11-13, 15-17 and 21-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record comprises Vaughn which discloses cutting elements including a substrate, a superhard layer and a sensing element (abstract). Further .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        10 Mar 2021